Citation Nr: 1443341	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  07-31 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for kidney disease, claimed as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for arterial hypertension, claimed as secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to retroactive benefits under Nehmer v. U.S. Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989), (Nehmer) for the issue of service connection for ischemic heart disease.

5.  Whether new and material evidence has been received to reopen a claim for service connection for anxiety reaction, to include as secondary to service-connected diabetes mellitus, type II. 

6.  Entitlement to an increased evaluation for diabetes mellitus, type II, currently evaluated as 20 percent disabling.  

7.  Entitlement to an increased evaluation for peripheral neuropathy of the right upper extremity with overimposed right carpal tunnel syndrome, evaluated as 10 percent disabling before January 7, 2014, and 70 percent disabling thereafter.  

8.  Entitlement to an increased evaluation for peripheral neuropathy of the left upper extremity with overimposed right carpal tunnel syndrome, evaluated as 10 percent disabling before January 7, 2014, and 60 percent disabling thereafter.

9.  Entitlement to an increased evaluation for peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling before January 7, 2014, and 20 percent disabling thereafter.

10.  Entitlement to an increased evaluation for peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling before January 7, 2014 and 20 percent disabling thereafter.

11.  Entitlement to a compensable evaluation for tonsillitis.  

12.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) for the period from May 1, 2007, to January 7, 2014.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Juan, Puerto Rico and Phoenix, Arizona.  The RO in San Juan has jurisdiction of the claims file.  

The Board notes that it has combined the issue of entitlement to service connection for anxiety reaction, secondary to service-connected diabetes mellitus, type II, with the issue of whether new and material evidence has been received to reopen a claim for service connection for anxiety disorder.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim that has been previously denied into a separate and distinct, or new, claim); but see Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (where a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system)), a new decision on the merits is required.  Thus, in the present case, the Veteran is still required to present new and material evidence in support of his claim.  

The issues of entitlement to service connection for arterial hypertension, claimed as secondary to service-connected diabetes mellitus, type II, and entitlement to a TDIU for the period from May 1, 2007, to January 7, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has kidney disease.

2.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has PTSD.

3.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has ischemic heart disease.  

4.  A March 1975 rating decision proposed severance of service connection for anxiety reaction and a June 1975 rating decision severed service connection for anxiety reaction; the Veteran did not submit a notice of disagreement (NOD) for the June 1975 decision, and it became final.  

5.  Evidence added to the record since the June 1975 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for anxiety reaction, to include as secondary to service-connected diabetes mellitus, type II, and does not raise a reasonable possibility of substantiating that claim.

6.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's diabetes mellitus, type II, requires insulin, restricted diet, and regulation of activities.

7.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that, prior to January 7, 2014, the Veteran's peripheral neuropathy of the right upper extremity resulted in moderate incomplete paralysis of the median nerve.

8.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that, prior to January 7, 2014, the Veteran's peripheral neuropathy of the left upper extremity resulted in moderate incomplete paralysis of the median nerve.

9.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that, prior to January 7, 2014, the Veteran's peripheral neuropathy of the right lower extremity resulted in moderate incomplete paralysis of the sciatic nerve, or that, from January 7, 2014, it has resulted in moderately severe paralysis of the sciatic nerve.

10.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that, prior to January 7, 2014, the Veteran's peripheral neuropathy of the left lower extremity resulted in moderate incomplete paralysis of the sciatic nerve, or that, from January 7, 2014, it has resulted in moderately severe paralysis of the sciatic nerve.

11.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's tonsillitis results in symptoms similar to chronic laryngitis manifested by hoarseness with inflammation of cords or mucous membrane.


CONCLUSIONS OF LAW

1.  Kidney disease was not incurred or aggravated as a result of service-connected disability.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310(a) (2013).

2.  PTSD was not incurred in or aggravated by active service or as a result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2013).

3.  The criteria for retroactive benefits under Nehmer for the issue of service connection for ischemic heart disease have not been met.  38 U.S.C.A. § 5110(a), 38 C.F.R. §§ 3.400, 3.816 (2013).

4.  The June 1975 rating decision that severed service connection for anxiety reaction is final.  38 U.S.C.A. § 7105 (West 2002).

5.  Evidence received since the June 1975 rating decision is not new and material, and the claim for service connection for anxiety reaction, to include as secondary to service-connected diabetes mellitus, type II, is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

6.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2013).

7.  The criteria for an evaluation for peripheral neuropathy of the right upper extremity with overimposed right carpal tunnel syndrome, in excess of 10 percent disabling before January 7, 2014, and in excess of 70 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2013).

8.  The criteria for an evaluation for peripheral neuropathy of the left upper extremity with overimposed right carpal tunnel syndrome, in excess of 10 percent disabling before January 7, 2014, and in excess of 60 percent disabling thereafter, have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2013).

9.  The criteria for an evaluation for peripheral neuropathy of the right lower extremity in excess of 10 percent disabling before January 7, 2014, and in excess of 20 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2013).

10.  The criteria for an evaluation for peripheral neuropathy of the left lower extremity in excess of 10 percent disabling before January 7, 2014, and in excess of 20 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2013).

11.  The criteria for a compensable evaluation for tonsillitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6516 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.

Notice for the Veteran's PTSD claim, kidney claim and Nehmer claim (heart disability) was provided in a September 2007 letter.  Notice for the Veteran's four peripheral neuropathy claims was provided in a May 2009 letter.  Notice for the diabetes mellitus, type II, and tonsillectomy claims were provide in a January 2010 statement of the case.  The latter claims were subsequently readjudicated in an April 2014 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the duty to notify has been fulfilled. 

Kent notice was not provided to the Veteran before the November 2006 rating decision on appeal.  However, the rating decision and a September 2007 statement of the case notified the Veteran of the evidence and information that was necessary to reopen the claim and the evidence and information that was necessary to establish entitlement to the underlying claim for the benefit that was being sought.  The claim was subsequently readjudicated in the April 2014 SSOC.  See Mayfield, supra.

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA medical records, private medical records, records from the Social Security Administration (SSA) and statements by the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA conducted examinations in August 2006 (PTSD), May 2008 (peripheral neuropathy), December 2008 (kidney), January 2009 (diabetes mellitus, type II, and peripheral neuropathy), December 2013 (tonsillectomy and diabetes mellitus, type II), and January 2014 (peripheral neuropathy).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these reports are adequate, as they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record and the statements of the Veteran, and provide rationales for the opinion offered.  

The January 2009, December 2013 and January 2014 examiners consider the Veteran's medical history for tonsillectomy, diabetes mellitus, type II, and peripheral neuropathy, including his lay reports of his symptomatology; describe the Veteran's disabilities in sufficient detail; and fully describe the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

A VA examination with respect to the Veteran's tonsillitis was conducted in January 2009.  Although the VA examination did not include a review of the Veteran's claims file, the evaluation was to assess the current level of the disability.  The examiner considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl, supra.  

With respect to the Veteran's application to reopen the claim for service connection for anxiety, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Thus, there is adequate medical evidence of record to make a determination in this claim, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Secondary Service Connection for Kidney Disease

The Veteran contends that he now has kidney disease due to his service-connected diabetes mellitus.  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against service connection for kidney disease as secondary to a service-connected disability.  The evidence reflects that the Veteran does not have a kidney disability.  A December 2008 VA examination report and a January 2009 VA examination report each state that the Veteran does not have any kidney condition.  

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that any such assertions are credible. 

However, the Veteran's contentions that he has kidney disease do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has kidney disease) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for kidney disease.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Service Connection for PTSD

The Veteran asserts that he has PTSD due to being in several attacks in which many people were killed and wounded from both sides.  See September 2007 VA Form 21-0781.

In addition to the secondary service connection provisions set forth above, generally service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e. DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013).  Although service connection may be established based on other in-service stressors, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1). 

Where VA determines that the Veteran did not engage in combat, his lay testimony, by itself, would not be sufficient to establish the alleged stressor.  Instead, the record must contain service records or other independent credible evidence to corroborate his testimony as to the alleged stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Those service records that are available must support and not contradict his lay testimony concerning the non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In this regard, VA "is not required to accept doctors' opinions that are based upon the appellant's recitation of medical history."  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  These amendments pertain to claimed stressors that are related to a veteran's fear of hostile military or terrorist activity.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against service connection for PTSD on any basis.  The evidence reflects that the Veteran does not have PTSD.  A September 2006 VA examination report is negative for an Axis I diagnosis of PTSD.  

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno, supra.  The Board finds that any such assertions are credible. 

However, the Veteran's contentions that he has PTSD do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has PTSD) falls outside the realm of common knowledge of a lay person.  See Kahana, supra; Jandreau, supra (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

In the absence of proof of a present disability there can be no valid claim.  Brammer, supra; see also Rabideau, supra.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for PTSD, to include as secondary to service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

Retroactive Benefits under Nehmer

The Veteran contends that he is entitled to retroactive benefits under Nehmer for the issue of service connection for ischemic heart disease.

Certain diseases, to include ischemic heart disease, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e).  VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 ; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

In this case, there is no evidence that the Veteran has ischemic heart disease.  During a September 2011 telephone call, the Veteran stated that he had not been diagnosed with ischemic heart disease, coronary artery disease or any heart condition listed under Nehmer cases.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, supra; see also Rabideau, supra.  

In sum, the evidence demonstrates that the Veteran is not entitled to retroactive benefits under Nehmer for the issue of service connection for ischemic heart disease.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

The March 1975 rating decision proposed severance of service connection for anxiety reaction and the June 1975 rating decision severed service connection for anxiety reaction.  The Veteran did not submit a NOD with this decision and it became final.

The March 1975 rating decision noted that there was no evidence of a nervous disorder during service, and no presumptive or reasonable basis on which service connection for anxiety reaction should be maintained.  Evidence of record at that included the Veteran's service treatment records and the report of an April 1970 VA psychiatric examination.  

Evidence received since the June 1975 rating decision includes additional VA and private medical records.  These medical records are simply negative for any evidence that the Veteran had relevant complaints, symptoms, findings or diagnoses  during active duty; that his anxiety reaction is related to active duty in any way; or that his anxiety reaction was caused or aggravated by service-connected diabetes mellitus, type II.  

Evidence received since the June 1975 rating decision also includes additional contentions by the Veteran.  The Veteran asserts that his anxiety reaction is a result of active duty, or was caused or aggravated by service-connected diabetes mellitus, type II.  

The Board finds that these assertions with respect to direct service connection are redundant of the prior contentions that were already considered and rejected by the June 1975 rating decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In addition, although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, the specific issues in this case of whether the Veteran's anxiety reaction is due to active duty or was caused or aggravated by his service-connected diabetes mellitus, type II, fall outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Thus, the assertions by the Veteran do not raise a reasonable possibility of substantiating the claim, and are not material within the meaning of 38 C.F.R. § 3.156(a).

In sum, the evidence received raises no reasonable possibility of substantiating the claims for service connection for anxiety reaction, to include as secondary to service-connected diabetes mellitus, type II.  Thus, the evidence received it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Diabetes mellitus, type II

The Rating Schedule provides that diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent disability evaluation.  Diagnostic Code 7913. 

Note 1 states to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Note 2 states that when diabetes mellitus has been conclusively diagnosed, VA is not to request a glucose tolerance test solely for rating purposes.  Diagnostic Code 7913.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for diabetes mellitus, type II.  

The record before the Board includes VA and private medical records.  These records do not reflect that the Veteran's diabetes mellitus, type II requires insulin, restricted diet, and regulation of activities.  The January 2009 VA examination report does not list insulin in the Veteran's current treatment, and notes that he was not restricted in his ability to perform strenuous activities.  The December 2013 VA examination report does not list insulin as part of the Veteran's current treatment, and provides that he did not require regulation of activities.  Therefore, an evaluation in excess of 20 percent is not warranted for the Veteran's diabetes mellitus, type II.  Diagnostic Code 7913.  

Peripheral neuropathy, lower extremities

The Rating Schedule provides that moderate incomplete paralysis of the sciatic nerve warrants a 20 percent evaluation.  Moderately severe paralysis of the sciatic nerve warrants a 40 percent evaluation.  Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against evaluations for peripheral neuropathy of either lower extremity in excess of 10 percent, prior to January 7, 2014, or in excess of 20 percent thereafter.

The record before the Board includes VA and private medical records.  These records simply do not reflect moderate incomplete paralysis of either sciatic nerve, or moderately severe paralysis of either sciatic nerve from January 7, 2014.  

The report of the May 2008 VA examination provides that on motor examination, the Veteran's sciatic nerves were not affected.  The Veteran had decreased sensory function to vibration and pain bilaterally, with normal light touch and position sense.  He had no muscle atrophy, abnormal muscle tone or bulk, or tremors, tics or other abnormal movements.  His gait and balance were normal.  

The report of the January 2009 VA examination provides that neurological examination was normal for sensory loss and deep tendon reflexes.  There was decreased vibration sensation bilaterally in both upper and lower extremities.  

The report of the January 2014 VA examination provides that the Veteran had mild incomplete paralysis of the sciatic nerve bilaterally.  

The foregoing fails to show entitlement to the claimed increased evaluations under Diagnostic Code 8520.  The foregoing fails to show that the Veteran had moderate incomplete paralysis of either sciatic nerve, or moderately severe paralysis of either sciatic nerve from January 7, 2014.  The Board finds it significant that the January 2014 examiner described the Veteran's incomplete paralysis of the sciatic nerve as mild, bilaterally.  

Peripheral neuropathy, upper extremities

The Rating Schedule provides that a 70 percent evaluation for the major arm, and a 60 percent evaluation for the minor arm, are the highest evaluations for paralysis of the median nerve.  Moderate incomplete paralysis of the major median nerve warrants a 30 percent evaluation.  Moderate incomplete paralysis of the minor median nerve warrants a 20 percent evaluation.  Diagnostic Code 8515.  

As noted, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against evaluations for peripheral neuropathy of either upper extremity with overimposed right carpal tunnel syndrome in excess of 10 percent, prior to January 7, 2014, or in excess of 60 percent (left) and 70 percent (right) thereafter.

The Veteran is already at the maximum evaluation for peripheral neuropathy of the bilateral upper extremities, effective January 7, 2014.  Diagnostic Code 8515.  

The record before the Board includes VA and private medical records.  These records simply do not reflect moderate incomplete paralysis of either median nerve, before January 7, 2014.  

The report of the May 2008 VA examination provides that on motor examination the Veteran's right opponens pollicis muscle and median nerve were affected, with strength of 4/5.  On the left side, the Veteran had no motor impairment or involvement of the median nerve.  The Veteran had decreased sensory function to vibration and pain bilaterally, with normal light touch and position sense.  He had no muscle atrophy, abnormal muscle tone or bulk, or tremors, tics or other abnormal movements.  His gait and balance were normal.  

The report of the January 2009 VA examination provides that neurological examination was normal for sensory loss and deep tendon reflexes.  There was decreased vibration sensation bilaterally in both upper and lower extremities.  

The foregoing fails to show entitlement to the claimed increased evaluations under Diagnostic Code 8515.  The foregoing fails to show that the Veteran had moderate incomplete paralysis of either median nerve, before January 7, 2014.

Tonsillitis

The Veteran was originally rated under Diagnostic Code 6599-6517.  The Board notes that the VA Rating Schedule no longer includes Diagnostic Code 6517 (criteria for rating healed injuries of the larynx).  The pertinent regulations at 38 C.F.R. § 4.97 were revised, effective October 7, 1996.  Under the new criteria, Diagnostic Code 6516 provides a 10 percent evaluation for chronic laryngitis manifested by hoarseness with inflammation of cords or mucous membrane.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against a compensable evaluation for tonsillitis.  

The report of the January 2009 VA examination notes that physical examination was normal.  The diagnosis was post-tonsillectomy, excellent results.  The examiner stated that the Veteran's sore throat was most likely secondary to gastroesophageal reflux.  The report of December 2013 VA examination provides that the Veteran had no scars (surgical or otherwise), pertinent physical findings, complications, conditions, signs and/or symptoms related to his tonsillitis.  Therefore, a compensable evaluation is not warranted for the Veteran's tonsillitis.  Diagnostic Code 6516.

Veteran's contentions and related matters

The Board is aware of the Veteran's contentions, as stated in correspondence to VA and during VA examinations.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In general a veteran is not, however, competent to identify a specific level of disability of his or her disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disabilities are evaluated.

The Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Nevertheless, he has not asserted that any of his disabilities result in the criteria warranted for the claimed increased evaluations. 

The Board also finds that the discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  The record shows that the Veteran's disabilities result in no symptoms other than those addressed by the appropriate Diagnostic Codes, as discussed in detail above.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In sum, the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent for diabetes mellitus, type II; an evaluation for peripheral neuropathy of the right upper extremity with overimposed right carpal tunnel syndrome, in excess of 10 percent disabling before January 7, 2014, and in excess of 70 percent disabling thereafter; an evaluation for peripheral neuropathy of the left upper extremity with overimposed right carpal tunnel syndrome, in excess of 10 percent disabling before January 7, 2014, and in excess of 60 percent disabling thereafter; an evaluation for peripheral neuropathy of the right lower extremity in excess of 10 percent disabling before January 7, 2014, and in excess of 20 percent disabling thereafter; an evaluation for peripheral neuropathy of the left lower extremity in excess of 10 percent disabling before January 7, 2014, and in excess of and 20 percent disabling thereafter; and a compensable evaluation for tonsillitis.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for kidney disease, claimed as secondary to service-connected diabetes mellitus, type II, is denied.

Service connection for PTSD, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Retroactive benefits under Nehmer for the issue of service connection for ischemic heart disease are denied.

New and material evidence not having been received, the application to reopen a claim for service connection for anxiety reaction, to include as secondary to service-connected diabetes mellitus, type II, is denied.

An evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.  

An evaluation for peripheral neuropathy of the right upper extremity with overimposed right carpal tunnel syndrome, in excess of 10 percent disabling before January 7, 2014, and in excess of 70 percent disabling thereafter, is denied.

An evaluation for peripheral neuropathy of the left upper extremity with overimposed right carpal tunnel syndrome, in excess of 10 percent disabling before January 7, 2014, and in excess of 60 percent disabling thereafter, is denied.  

An evaluation for peripheral neuropathy of the right lower extremity in excess of 10 percent disabling before January 7, 2014, and in excess of 20 percent disabling thereafter, is denied.  

An evaluation for peripheral neuropathy of the left lower extremity in excess of 10 percent disabling before January 7, 2014, and in excess of 20 percent disabling thereafter, is denied.

A compensable evaluation for tonsillitis is denied.  


REMAND

A preliminary review of the record indicates that additional development is required for the issues of entitlement to service connection for arterial hypertension, claimed as secondary to service-connected diabetes mellitus, type II, and entitlement to a TDIU for the period from May 1, 2007, to January 7, 2014.

With respect to the Veteran's arterial hypertension, VA examination reports dated in May and October 2008 fail to address whether it was aggravated by his service-connected diabetes mellitus, type II.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439. 

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr, supra; see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

The Board finds that the issue of entitlement to a TDIU for the period from May 1, 2007, to January 7, 2014, is inextricably intertwined with the issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hypertension that may be present.  The claims file and copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.  

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), the clinical evaluation, and any tests that are deemed necessary, the examiner should answer the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed hypertension was caused by his service-connected diabetes mellitus?

(b) Is it at least as likely as not that any currently diagnosed hypertension was aggravated by his service-connected diabetes mellitus?
 
The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

A complete rationale should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


